Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant response filled November 23, 2021 has been considered and entered. Accordingly, Claims 21 – 40 are pending in this application. Lastly claims 1 – 20 have been previously cancelled. 

Response to Arguments

Applicant's arguments filed November 23, 2021 have been fully considered and are persuasive. For Examiners response, see discussion below


Applicant’s arguments, see pages 10 – 13, with respect to the rejection(s) of claim(s) 21 – 23, 25, 28, 29, 31, 32, 36 and 38 – 40 under 35 USC § 102 (a)(1) have been fully considered and are persuasive. The rejection made under 35 USC § 102 (a)(1)  for claims 21 – 23, 25, 28, 29, 31, 32, 36 and 38 – 40 have been withdrawn.


Applicant’s arguments, see pages 10 – 13, with respect to the rejection(s) of claim(s) 24, 26, 27, 30, 33, 34 and 37 under 35 USC § 103 have been fully considered and are persuasive. The rejection made under 35 USC § 103 for claims 24, 26, 27, 30, 33, 34 and 37 have been withdrawn.

Allowable Subject Matter

Claims 21 – 40 are allowed.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Pedro J Santos/Examiner, Art Unit 2167 

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167